Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election
This application has been examined.  Note is made of the election by applicant of the design shown in Group II (Views 2.1 – 2.9).  Accordingly, the design shown in Group I stands withdrawn from further prosecution before the Examiner, the election having been made without traverse in the paper received 05/16/2022.  The amendment cancelling views 1.1 – 1.9 and the descriptions thereof is acknowledged.

Specification
The specification is objected to as follows:
The title ‘Chair Portion’ is improper.  The title of the design must designate the particular article, which is the subject of the design. See 37 CFR 1.1067.  The title of the design identifies the article in which the design is embodied by the name generally known and used by the public… .  see  MPEP 2920.04(a).  The claim in a design patent must be directed to the design for an article.  see 35 USC 171.  The title of the design identifies the article in which the design is embodied by the name generally known and used by the public but it does not define the scope of the claim.  see MPEP 2920.04(a) .and 1503.01.  The title ‘Chair Portion’ defines the scope of the claim and not the article itself.  Furthermore, the title is inconsistent with the claim, which improperly directed to the more that a single article of manufacture (35 USC 171) and reads “Chairs.”  

For accuracy and consistency, the title should be amended throughout the application, original oath or declaration excepted, to read: 
-- Chair --, -- Arms for chair  -- or another similar title.

The third sentence “The parallel thin lines on the surfaces of the chair portion represent only shading and do not illustrate ornamentation or decoration.” in the paragraph which follows the descriptions of the reproductions is extraneous information describing what is shown in the reproductions, which adds no new information to the understanding of the claimed design.  Any description of the design in the specification other than a brief description of the drawing is generally not necessary, since as a general rule, the illustration in the drawing views is its own best description.  See In re Freeman, 23 App. D.C. 226 (App. D.C. 1904). 

The above paragraph should be deleted in its entirety.  See Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a) ll.

Claim Rejection - 35 USC § 112
The claim is rejected under 35 U.S.C. 112(a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

The claim is indefinite and nonenabling because the exact appearance of the design cannot be determined.  In particular: 
The shape and configuration of the claimed design cannot be clearly understood.  The enlarged sectional view of 2.9 is described as being taken along lines A-A, B-B and C-C; however, view 2.9 does not show what the cut lines indicate.

Line A-A taken from view 2.3 show the arrow pointing up and encompassing both chair arms, however; only one arm is shown in the sectional view of 2.9.  The uncut portions of the arm are not shown and the upper armrest member is shown have hatch lines, suggesting the it is where the section is taken. 

[AltContent: connector]



















Line B-B taken from view 2.5 show the arrow pointing to the right near the center of the chair in the direction of only one of the arms. However, there is not any of the armrest that is cut by line B-B and view 2.9 is shown have hatch lines, suggesting that it is where the section is taken. Furthermore, the uncut portions of the arm are not shown.





























Line C-C taken from view 2.5 show the arrow pointing to the up near the center of the chair and encompassing both chair arms however; only one arm is shown in the sectional view of 2.9.  Furthermore, the uncut portions of the arm are not shown.

[AltContent: connector]
























This rejection may be overcome by amending the reproductions to consistently and accurately show the cut-lines and the sections taken therefrom in the cross-sectional view(s).  Alternatively, applicant may delete view 2.9 and remove the cross-section indicia from views 2.3 and 2.5.

Care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121 when preparing new reproductions.   Each sheet of reproductions submitted after the filing date of an application must be labeled in the top margin as either "REPLACEMENT SHEET" or "NEW SHEET" pursuant to 37 CFR 1.121(d).  Applicant is reminded that the numbering of the reproductions and legends must follow the Hague Administrative Instructions Section 405(a) consisting of two separate figures separated by a dot (e.g., 1.1, 1.2, 1.3, etc. for the first design, 2.1, 2.2, 2.3, etc. for the second design, and so on) (see 37 CFR 1.1026 and MPEP 2909.02)


Claim Rejection - 35 USC § 102
The claim is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Armrest (SX_A), Axona AICHI X50 Chair (SX-A armrest, hereinafter) because the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Applicant has claimed the design embodied in less than the entire article. The practice of claiming a design embodied in less than the entire article was confirmed in the decision of In re Zahn, 204 USPQ 988 (CCPA 1980). This practice also opens to the examiner the liberty of relying upon the features of a reference embodied in less than the entire article. The examiner has done so in the following rejection.

“Two designs are substantially the same if their resemblance is deceptive to the extent that it would induce an ordinary observer, giving such attention as a purchaser usually gives, to purchase an article having one design supposing it to be the other.” See Door-Master Corp. v. Yorktowne Inc., 256 F.3d 1308, 1313 (Fed. Cir. 2001) (citing Gorham Co. v. White, 81 U.S. 511, 528 (1871)).

Both the claimed design and disclosed within the SX-A armrest design are armrests for chairs having a continuous tubular member which starts near the rear leg up to the rear edge of the armrest, wrapping along the outer edge of the armrest, terminating at the front.  In this case, the appearance of the claimed design would be seen by an ordinary observer as a mere modification of the SX-A armrest design.  The amount of armrests shown in the claimed design is considered de minimis and does not affect the overall aesthetic appearance of the design.  It has been settled in the courts that the mere duplication of parts would not seem to be an inventive act.  See Gold Seal Importers, Inc. V. Morris White Fashions, Inc., 49 USPQ 607 (DC SNY 1941).













 “The mandated overall comparison is a comparison taking into account significant differences between the two designs, not minor or trivial differences that necessarily exist between any two designs that are not exact copies of one another. Just as ‘minor differences between a patented design and an accused article's design cannot, and shall not, prevent a finding of infringement,’ so too minor differences cannot prevent a finding of anticipation.” See Int'l Seaway, 589 F.3d at 1243 (citing Litton Sys., Inc. v. Whirlpool Corp., 728 F.2d 1423, 1444 (Fed. Cir. 1984)).
	
Conclusion
The claim stands rejected under 35 USC §§102 and 112(a) and (b).

The claim is patentable over the cited prior art; however, a final determination of patentability will be made upon resolution of the above rejection.

Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY ANN CALABRESE whose telephone number is (571)272-8704.  The examiner can normally be reached Monday through Thursday from 7:00am to 5:30pm, Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shannon Morgan, can be reached at (571) 272-7979.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Discussion of the Merits of the Application 
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.

Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).   
The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.
If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at mary.calabrese@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.

Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.

When Responding to Official USPTO Correspondence 
When responding to official correspondence issued by the USPTO, including a notification of refusal,  please note the following:
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b).  Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window

See https://www.uspto.gov/patents-maintaining-patent/responding-office-actions

Note that correspondence received will appear in Public PAIR, which may be viewed by the applicant at:
https://portal.uspto.gov/pair/PublicPair



/MARY ANN CALABRESE/Primary Examiner, Art Unit 2913                                                                                                                                                                                                        05/27/2022